                   Case 20-11548-CSS              Doc 997       Filed 11/05/20         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 )
    In re:                                                       )   Chapter 11
                                                                 )
                                                     1
    EXTRACTION OIL & GAS, INC. et al.,                           )   Case No. 20-11548 (CSS)
                                                                 )
                                       Debtors.                  )   (Jointly Administered)
                                                                 )
                                                                 )   Docket Nos. 739, 898, 929 & 976
                                                                 )

              ORDER DENYING WITHOUT PREJUDICE MOTION OF
              RICHMARK ENERGY PARTNERS, LLC AND RICHMARK
      ROYALTIES, LLC FOR RELIEF FROM THE AUTOMATIC STAY PURSUANT
     TO SECTION 362(D) OF THE BANKRUPTCY CODE OF THE AUTOMATIC STAY

             Upon consideration of the Motion of Richmark Energy Partners and Richmark Royalties

LLC for Relief from the Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code

[Docket No. 739] (the “Motion”) filed by Richmark Energy Partners and Richmark Royalties LLC

(collectively, “Richmark”) and the Debtors’ objection to the Motion; and it appearing that notice

was good and sufficient and that no other or further notice need be given; and the Court having

held a hearing on the Motion on November 2, 2020 (the “Hearing”); and after due deliberation

thereon and good and sufficient cause appearing therefor, it is hereby ORDERED THAT:

                1. The Motion is DENIED on the merits for the reasons set forth on the record at the

Hearing without prejudice to Richmark’s right to renew its request for relief as set forth in the

Motion on or after February 1, 2021.




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC
      (8170); Extraction Finance Corp. (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor Holdings, LLC
      (9353); Table Mountain Resources, LLC (5070); XOG Services, LLC (6915); and XTR Midstream, LLC
      (5624). The location of the Debtors’ principal place of business is 370 17th Street, Suite 5300, Denver, Colorado
      80202.
              Case 20-11548-CSS         Doc 997     Filed 11/05/20     Page 2 of 2




           2. This Court shall retain jurisdiction to hear and determine all matters arising from

or relating to the implementation, interpretation and enforcement of this Order.




        Dated: November 5th, 2020                   CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE

                                                2
